 In the Matter ofDIERHSLUMBER & COAL COMPANYandINTERNATIONALWooDwoRBERs OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-585.Decided September 9, 1943Mr. Carl E. Enggas,of Kansas City, Mo., andMr. Elbert Cook,ofDe Queen, Ark., for the Company.Messrs. Lloyd C. WelshandGeorge Allison,of De Queen, Ark., forthe C. I. O.Mr. C. W. Mowery,of Little Rock, Ark., for the A. F. of L.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,affiliated with the C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Dierks Lumber & Coal Company, Wright City, Okla-homa, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertF. Proctor, Trial Examiner.Said hearing was held at Idabel, Okla-homa, on August 6, 1943.The Company, the C. I. 0., and UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe A. F. of L., herein called the A. F. of L., appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYDierks Lumber & Coal Company, a Delaware corporation, is en-gaged in the manufacture, sale, and distribution of lumber and forestproducts.The Company operates several mills in the State of Arkan-52 N. L. R. B., No. 83.549875-44-vol. 52-35531 532DECISIONSOF NATIONALLABOR RELATION'SBOARDsas and Oklahoma. It is with the Company's operations at WrightCity, Oklahoma, that we are concerned in this proceeding.Approx-imately 75 percent of all finished products manufactured at the WrightCity mill is shipped to points outside the State of Oklahoma; ap-proximately 600 persons are employed by the Company in its WrightCity operations.H. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, affiliated with the Con-gress of Industrial Organizations, and United Brotherhood of Car.penters and Joiners of America, affiliated with the American Federa-tion of Labor, are labor organizations admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. desires recognition as sole bargaining representativeof the Company's employees at the sawmill and planing mill at WrightCity, and the Company has indicated that it would not recognize theC. O. I. as such unless and until it was certified by the Board.A statement prepared by a Field Examiner, introduced in evidenceat the hearing, indicates that the C. I. O. represents a substantialHumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV.THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesshould be included in the 'appropriate unit.They also agree thatsupervisory employees, clerical employees, and armed guards andwatchmen should be excluded from the unit.There is a controversy,however, in that the C. I. O. seeks a unit confined to the employees ofthe sawmill and planing mill, whereas the Company and the A. F. ofL. contend that the logging division, which is situated approximately25 miles from the sawmill and planing mill, should together with thesawmill and planing mill constitute a single unit.Where there has been a history of collective bargaining in a unitincluding logging and mill employees, the Board has found such unit1 The statement of the Field Examiner shows that the C. I. 0 submitted 215 applica-tion cards,210 of which bear apparently genuine signatures,and 186 of which bear namesof persons whose names are listed on the Company's pay roll of July 1943; the pay rollcontains the names of 379 employees in the appropriate, unitThe A.F. of L. submitted131 membership cards to the Tilal Examiner during the hearing,20 of which bear ap-parently genuine signatures and names of persons listed on the Company's pay roll of 'July1943. DIERKSLUMBER & COAL COMPANY533to be appropriate in the absence of persuasive countervailing factors.'.However, mill employees are generally geographically separated fromthe logging employees, possess skills different from those of the log-ging employees, and work under markedly different conditions.Where there is no history of collective bargaining and where a unitof mill employees coincides with the extent of organization, the Boardhas found such unit to be appropriate for purposes of collectivebargaining.3The record reveals that a similar situation exists here.We find that the production and maintenance employees in theCompany's sawmill and planing mill at Wright City, Oklahoma, ex-cluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, clerical employees, andarmed guards and watchmen, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directionherein, subject to the limitations and additions set forth in the Di-rection.Since the A. F. of L. has made some showing of represen-tation, we shall accord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Dierks Lum-her & Coal Company, Wright City, Oklahoma, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-2 SeeMatter of S. A. Agnew LumberCo., 44 N. L. R B. 1253.3SeeMatter of Shaw Lumber Company,37 N. L. R B 818. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by In-ternationalWoodworkers of America, affiliated with the C. I. 0., orby United Brotherhood of Carpenters and Joiners of America, affil-iated with the A. F. of L., for the purposes of collective bargaining,or by neither.CHAIRMAN Mu.LIs took no part in the consideration of the aboveDecision and Direction of Election.